Order unanimously modified to the extent of eliminating conditions 1, 2, 3, 4 and 5 and substituting in lieu thereof a provision vacating the judgment entered upon the inquest, provided plaintiff furnishes a bond in sufficient amount to *803secure payment of any additional alimony and counsel fee that may be fixed at the time of the trial, such alimony payments to be effective retroactively to December 13, 1954, and, as so modified, affirmed, without costs. Settle order on notice containing a provision for an early trial. Concur — Peck, P. J., Bastow, Rabin and Cox, JJ.